Exhibit 23.1 CONSENT OF INDEPENDENT AUDITOR We consent to the incorporation by reference in the Registration Statement (No. 333-163866) on Form S-3 and the Registration Statement (No. 333-170692) on Form S-8of Retail Opportunity Investments Corp. of our report dated November 28, 2011, relating to our audit of the Statement of Revenues and Certain Expenses of Morada Ranch, for the year ended December 31, 2010, included in this Current Report on Form 8-K. /s/ PKF New York, New York November 28, 2011
